                                                                    JS-6
 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6

 7

 8
     Attorneys for Plaintiff: JAMES RUTHERFORD
 9

10
                             UNITED STATES DISTRICT COURT
11
             CENTRAL DISTRICT OF CALIFORNIA- EASTERN DIVISION
12

13
     JAMES RUTHERFORD, an                    Case No. 5:18-cv-1600-PA (KK)
14   individual,
15                                           ORDER RE: DISMISSAL WITH
                Plaintiff,                   PREJUDICE
16
     v.
17

18
     THAI STAR BBQ, a business of
19   unknown form; B P L, LLC, a
20   California limited liability company;
     and DOES 1-10, inclusive,
21

22                   Defendants.
23

24

25

26

27
28

                                              1
                     [PROPOSED] ORDER RE: STIPULATION TO DISMISS
 1

 2                                        ORDER
 3
           It is hereby ordered, adjudged and decreed that the case is dismissed with
 4

 5   prejudice.

 6

 7
           IT IS SO ORDERED.
 8
     DATED:       February 05, 2019
 9
                                                    PERCY ANDERSON
10                                            UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                               2
28                                        PROPOSED
                                          ORDER RE:
                                         STIPULATION
                                          TO DISMISS
